DETAILED ACTION
	This is in response to communication received on 8/24/19

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a method of forming an elastic blade.
Group II, claim(s) 16-18, drawn to an elastic blade.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the blade described in claim 16, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ohmori et al. US 2009/0311017A1 and Sayaki et al. WO2015156110A1.
During a telephone conversation with Clifford Chi on 2/19/21 a provisional election was made without traverse to prosecute the invention of Groups I, claim 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. US PGPub 2016/0313690 hereinafter KIMURA further in view of Sayaka et al. WO 2015156110A1 hereinafter SAYAKA and Ohmori et al. US 2009/0311017 hereinafter OHMORI.
	As for claim 1, KIMURA teaches “In a cleaning blade 1 having an elastic body 11, which is a molded article of a rubber material, the elastic body 11 having at least a surface-treated layer 12 formed at least on an abutting part with an object of contact, the surface-treated layer 12 is formed by impregnating the elastic body 11 with a surface treatment liquid” (abstract, lines 1-6), i.e. a method for making a rubber blade.
	KIMURA teaches “The surface-treated layer 12 is formed by impregnating a surface portion of the elastic body 10 with a surface treatment liquid, followed by curing” (paragraph 19, lines 8-10) and “Particularly when polyurethane is used as the elastic body 11” (paragraph 27, lines 1-2), i.e. applying a first coating composition… on at least a part of a surface of a polyurethane elastic substrate.
	KIMURA further teaches “surface treatment liquid which contains an isocyanate-group-containing compound having an isocyanate group produced as a result of reaction between a bi-functional isocyanate compound and a tri-functional polyol” (paragraph 32, lines 1-5) and “e prepolymer and an organic solvent are mixed to form a the first coating composition comprises an isocyanate-group-terminated polyisocyanate and a first solvent.
	KIMURA teaches “The surface portion of such an elastic body 11 is impregnated with a surface treatment liquid and then cured, thereby forming the surface-treated layer 12 at the surface portion of the elastic body 11. No particular limitation is imposed on the method in which a surface portion of the
elastic body 11 is impregnated with a surface treatment liquid, followed by curing” (paragraph 36, lines 1-7), i.e. reacting the isocyanate group of the polyisocyanate.
	KIMURA is silent on applying… a second coating composition in separate steps on at least part of a surface of a polyurethane elastic substrate… second coating composition comprises a first monomer, a photoinitiator, and a second solvent, and the first monomer is at least one of an acrylate monomer and a methacrylate monomer each having an reactive hydroxyl group… solidifying the first coating composition and the second coating composition by ultraviolet light irradiating to form a hardened layer on the surface of the polyurethane elastic substrate.
	SAYAKI teaches “cleaning blade manufacturing methods, cleaning blades, image forming equipment, and process cartridges” (page 1, lines 10-11) and “By the way, as a method of impregnating the surface and the inside of the elastic blade to have high hardness, the surface of urethane rubber,… is impregnated with an ultraviolet curable resin, and after impregnation… a method of curing the resin by irradiating with ultraviolet rays after removing the resin” (page 2, lines 39-43), i.e. applying a… coating composition… on at least a part of a surface of a polyurethane elastic substrate… reacting… the reactive hydroxyl group of the first monomer and solidifying the coating composition by ultraviolet light irradiating to form a hardened layer on the surface of the polyurethane elastic substrate.
	SAYAKI teaches “A (meth) acrylate compound… can be used” (page 7, lines 273) and further lists several methacrylate compound and acrylate compounds including a hydroxyl group before stating that “these may be used alone or in combination of two or more” (page 7, lines 275-290), i.e. composition comprises a first monomer… the first monomer is at least one of an acrylate monomer and a methacrylate monomer each having an reactive hydroxyl group.
	SAYAKI teaches “Other compounds are not particularly limited… Examples thereof include a photopolymerization initiator and a diluent” (page 8, lines 311-313), i.e. the composition comprises… a photoinitiator and a second solvent.
 	SAYAKI is silent on reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl of the group of the first monomer to generate an urethane group to form a polyurethane acrylate.
	SAYAKI and KIMURA are silent on applying both compositions to a blade.
	However, OHMORI teaches “A cleaning blade for removing fine particles from a cleaning target by contact with the cleaning target is provided. The cleaning blade includes an elastic blade” (abstract, lines 1-3) and “In order to improve adhesiveness to the elastic blade 622, isocyanate compounds may also be mixed with ultraviolet hardening resins” (paragraph 77, lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing to apply both compositions to the blade such that a first coating composition and a second coating composition in separate steps on at least a part of a surface of a polyurethane elastic substrate and reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl group of the first monomer to generate an urethane group to form a polyurethane acrylate in the combined process of KIMURA and SAYAKI because OHMORI teaches that applying an isocyanate as part of a curing composition for a polyurethane material improves adhesion. Further, examiner notes that reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl group of the first monomer to generate an urethane group to form a polyurethane acrylate would necessarily take place as part of the reaction of both compositions.
As for claim 3, KIMURA teaches “Through use of a trifunctional polyol having a molecular weight of 150 or less, reaction with bi-functional isocyanate is increased in speed, and a high-hardness surface-treated layer can be yielded” (Paragraph 28, lines 12-15), i.e. a range that overlaps with wherein the polyisocyanate is a prepolymer obtained by reacting an isocyanate monomer with a polymer polyol, a number average molecular weight of the polymer polyol is less than or equal to 8000. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 4, KIMURA teaches “tri-functional polyol include trifunctional aliphatic polyols, such as glycerin, 1,2,4-butanetriol, trimethylolethane (IME), trimethylolpropane (TMP), and 1,2,6-hexanetriol; polyether triols formed through addition of ethylene oxide, butylene oxide, etc., to tri-functional aliphatic polyols; and polyester triols” (paragraph 28, lines 1-6), which includes examples that fall within the wherein the number average molecular weight of the polymer polyol is 200 to 4000 (see the polyether triols formed through addition of ethylene oxide, butylene oxide, etc., to tri-functional aliphatic polyols; and polyester triols).
As for claim 5, KIMURA teaches “tri-functional polyol include trifunctional aliphatic polyols, such as glycerin, 1,2,4-butanetriol, trimethylolethane (IME), trimethylolpropane (TMP), and 1,2,6-hexanetriol; polyether triols formed through addition of ethylene oxide, butylene oxide, etc., to tri-functional aliphatic polyols; and polyester triols” (paragraph 28, lines 1-6), i.e. wherein the polymer polyol comprises at least one of polyoxyalkylene polyol and polyester polyol. 
	As for claim 6, KIMURA teaches “Examples of the tri-functional polyol” (paragraph 28, line 1), i.e. a value that falls within wherein a functionality of the polymer polyol is 2 to 5.
	As for claim 9, KIMURA and SAYAKI are silent on a particular order. However, Examiner notes that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV.
	Thus it would be well within the skill of the ordinary artisan to have wherein the applying the first coating composition and the second coating composition in separate steps on at least a part of the surface of the polyurethane elastic substrate comprises: firstly applying the first coating composition on the surface, and then applying the second coating composition on the surf ace having the first coating composition; or firstly applying the second coating composition on the surface, and then applying the first coating composition on the surf ace having the second coating composition in the process of KIMURA, SAYAKI and OHMORI.
	As for claim 10, KIMURA is silent on after applying one and before applying another of the first coating composition and the second coating composition, further comprising: removing an excess coating composition from the surface.
	SAYAKI teaches “the ultraviolet composition can be uniformly removed … by immersing it in a solvent” (page 3, lines 111-116), i.e. after applying one and before applying another of the first coating composition and the second coating composition, further comprising: removing an excess coating composition from the surface.
OHMORI teaches “A cleaning blade for removing fine particles from a cleaning target by contact with the cleaning target is provided. The cleaning blade includes an elastic blade” (abstract, lines 1-3) and “In order to improve adhesiveness to the elastic blade 622, isocyanate compounds may also be mixed with ultraviolet hardening resins” (paragraph 77, lines 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing to after applying one and before applying another of the first coating composition and the second coating composition, further comprising: removing an excess coating composition from the surface in the combined process of KIMURA and SAYAKI because OHMORI teaches that applying an isocyanate as part of a curing composition for a polyurethane material improves adhesion. Further, examiner notes that reacting the isocyanate group of the polyisocyanate with the reactive hydroxyl group of the first monomer to generate an urethane group to form a polyurethane acrylate would 
As for claim 11, KIMURA teaches “there is a method in which the elastic body 11 is immersed in a surface treatment liquid” (paragraph 36, lines 7-9) and SAYAKI teaches “impregnating an ultraviolet curable composition… by… dip coating” (page 7, lines 260-261), i.e. wherein the applying is respectively dip-coating the surface of the polyurethane elastic substrate with the first coating composition and the second coating composition as combined in the rejection of claim 1.
As for claim 12, KIMURA teaches immersion times of 1,5 and 10 minutes (table 1) and SAYAKI teaches “impregnation time is preferably 5 to 60 minutes” (paragraph 271-272), i.e. wherein the surface of the polyurethane elastic substrate is stayed in the first coating composition and the second coating composition for 1 minute to 60 minutes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05. As combined in the rejection of claim 1 above.
	As for claim 14, SAYAKI teaches “the impregnation temperature is preferably 10⁰C to 35⁰C C” (page 7, lines 272-273), i.e. wherein at least one of the first coating composition and the second coating composition is applied at a temperature above room temperature, and combined with KIMURA and OHMORI in the rejection of claim 1 above.
As for claim 15, KIMURA teaches “surface-treated layer formed at least on an abutting part with an object of contact” (paragraph 10, lines 4-6), i.e. wherein the polyurethane elastic substrate has an edge configured to be in contact with an operating target surface, the at least a part of the surface is adjacent to the edge.

Allowable Subject Matter
Claims 2, 4, 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art on record does not teach nor suggest on the subject matter of claims 2, 4, 7, 8 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717